Exhibit 10.2.1




JOINDER AGREEMENT, dated as of March 27, 2020 (this “Joinder”), is made and
entered into by and among DUKE ENERGY CORPORATION, a Delaware corporation (the
“Borrower”), each of the entities listed under the caption “Incremental Lenders”
on the signature pages hereto (each, an “Incremental Lender” and, collectively,
the “Incremental Lenders”), and PNC BANK, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”).
RECITALS:
WHEREAS, reference is made to the Credit Agreement dated as of March 19, 2020
(as amended, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”), by and among the Borrower, the lenders from time to time
party thereto and the Administrative Agent;
WHEREAS, it is intended that (a) the Borrower will obtain the Incremental
Commitments (as defined below) (as defined in the Credit Agreement) and (b) the
proceeds of the borrowings under the Incremental Commitments will be used for
general corporate purposes of the Borrower;
WHEREAS, subject to the terms and conditions of the Credit Agreement, and
pursuant to Section 2.17 of the Credit Agreement, the Borrower has requested
that the Incremental Lenders provide Incremental Commitments in an aggregate
principal amount of $187,500,000; and
WHEREAS, the Incremental Lenders are willing to provide the Incremental
Commitments to the Borrower on the Incremental Commitment Effective Date (as
defined below).
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
SECTION 1. Defined Terms; Interpretation; Etc. Capitalized terms used and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
SECTION 2.     Incremental Commitments. (a) Each Incremental Lender hereby
agrees, severally and not jointly, to make an Incremental Loan to the Borrower
on the Incremental Commitment Effective Date in Dollars in an aggregate
principal amount equal to the amount set forth opposite such Incremental
Lender’s name on Schedule I attached hereto (each, an “Incremental Commitment”
and, collectively, the “Incremental Commitments”), on the terms set forth herein
and in the Credit Agreement (as amended hereby), and subject to the conditions
set forth herein. The Incremental Loans shall be deemed to be “Loans” as defined
in the Credit Agreement (as amended hereby) for all purposes of the Credit
Agreement having terms and provisions identical to those applicable to the Loans
outstanding immediately prior to the Incremental Commitment Effective Date (the
“Existing Loans”).
(b)     The Incremental Loans shall be made as a single borrowing, with an
initial Interest Period that commences on the Incremental Commitment Effective
Date and ends on the last day of the Interest Period applicable to the Existing
Loans on the Incremental Commitment Effective Date. During such initial Interest
Period, the London Interbank Offered Rate applicable to the Incremental Loans
shall be the same London Interbank Offered Rate applicable for the Existing
Loans as of the Incremental Commitment Effective Date. Notwithstanding anything
to the contrary contained herein or in the Credit Agreement, from and after the
Incremental Commitment Effective Date, the Existing Loans and the Incremental
Loans shall constitute a single Borrowing of Term Loans for all purposes under
the Credit Agreement.





--------------------------------------------------------------------------------





(c)     Unless previously terminated, the Incremental Commitments of the
Incremental Lenders pursuant to Section 2(a) shall terminate upon the making of
the Incremental Loans on the Incremental Commitment Effective Date.
(d)     Each Incremental Lender (i) confirms that a copy of the Credit
Agreement, together with copies of the financial statements referred to therein
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Joinder and make its
Incremental Loan, have been made available to such Incremental Lender; (ii)
agrees that it will, independently and without reliance upon the Administrative
Agent, any joint lead arranger or joint bookrunner, or any other Lender or agent
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, including this Joinder; (iii) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (iv) acknowledges and agrees that upon the
Incremental Commitment Effective Date such Incremental Lender shall be a
“Lender” and an “Incremental Lender” under, and for all purposes of, the Credit
Agreement, and shall be subject to and bound by the terms thereof, and shall
perform all the obligations of and shall have all rights of a Lender and an
Incremental Lender thereunder.
SECTION 3.     Conditions Precedent to Incremental Loans. This Joinder and each
Incremental Lender’s obligation to provide the Incremental Loans pursuant to
this Joinder, shall become effective as of the date on which the following
conditions precedent are satisfied (such date, the “Incremental Commitment
Effective Date”):
(a)     The Administrative Agent shall have received from the Borrower and each
Incremental Lender either (i) a counterpart of this Joinder duly executed and
delivered on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include facsimile or other electronic
transmission of a signed counterpart of this Joinder) that such party has duly
executed and delivered a counterpart of this Joinder.
(b)     Each of the conditions set forth in Section 3.03 of the Credit Agreement
shall have been satisfied or waived.
(c)     The Administrative Agent and each Incremental Lender shall have received
all documentation and other information about the Borrower as shall have been
reasonably requested prior to the Incremental Commitment Effective Date by the
Administrative Agent or such Incremental Lender that they shall have reasonably
determined is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act.
(d)     The Administrative Agent shall have received a Notice of Borrowing with
respect to the Incremental Term Loans as required by Section 2.02 of the Credit
Agreement.
The Administrative Agent shall notify the Borrower and the Lenders of the
Incremental Commitment Effective Date, and such notice shall be conclusive and
binding.
SECTION 4.     Representations and Warranties. In order to induce the
Incremental Lenders and the Administrative Agent to enter into this Joinder and
to induce the Incremental Lenders to make the Incremental Loans hereunder, the
Borrower hereby represents and warrants to the Incremental Lenders and the
Administrative Agent on and as of the Incremental Commitment Effective Date that
the


2    

--------------------------------------------------------------------------------





representations and warranties of the Borrower set forth in the Credit Agreement
are true on and as of the Incremental Commitment Effective Date (or, in the case
of any such representation or warranty expressly stated to have been made as of
a specific date, as of such specific date).
SECTION 5.     Expenses; Indemnity; Damage Waiver. Section 9.03 of the Credit
Agreement is hereby incorporated by reference, mutatis mutandis, as if such
Section was set forth in full herein.
SECTION 6.     Waiver of Integral Multiple Requirement. Each party hereby waives
the requirement in Section 2.17 of the Credit Agreement requiring that the
Incremental Commitment be in an integral multiple of $10,000,000.
SECTION 7.     Miscellaneous.
(a)     Non-U.S. Lenders. Each Incremental Lender shall have delivered to the
Administrative Agent and the Borrower such forms, certificates or other evidence
with respect to United States federal income tax withholding matters as such
Incremental Lender may be required to deliver to the Administrative Agent and
the Borrower pursuant to Section 8.04(d) of the Credit Agreement.
(b)     Recordation of the Incremental Loans. Upon execution and delivery
hereof, and the funding of the Incremental Loans, the Administrative Agent will
record in the Register the Incremental Loans made by the Incremental Lenders.
(c)     Amendment, Modification and Waiver. This Joinder may not be amended and
no provision hereof may be waived except pursuant to a writing signed by each of
the parties hereto.
(d)     Entire Agreement. This Joinder and the Credit Agreement constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.
(e)     Governing Law. This Joinder and any claims controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Joinder and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the laws of the State of New
York.
(f)     Jurisdiction; Waiver of Venue; Service of Process. Section 9.09 of the
Credit Agreement is hereby incorporated by reference, mutatis mutandis, as if
such Section was set forth in full herein.
(g)     WAIVER OF JURY TRIAL. SECTION 9.11 OF THE CREDIT AGREEMENT IS HEREBY
INCORPORATED BY REFERENCE, MUTATIS MUTANDIS, AS IF SUCH SECTION WAS SET FORTH IN
FULL HEREIN.
(h)     Severability. Any term or provision of this Joinder that is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Joinder or affecting
the validity or enforceability of any of the terms or provisions


3    

--------------------------------------------------------------------------------





of this Joinder in any other jurisdiction. If any provision of this Joinder is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.
(i)     Counterparts; Integration. Section 9.10 of the Credit Agreement is
hereby incorporated by reference, mutatis mutandis, as if such Section was set
forth in full herein.
(j)     Headings. The headings of this Joinder are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.
(k)     Reference to and Effect on the Credit Agreement. On and after the
Incremental Commitment Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “herein” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
modified by this Joinder. Except as specifically modified by this Joinder, the
Credit Agreement shall remain in full force and effect and is hereby ratified
and confirmed. The execution, delivery and performance of this Joinder shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of the Administrative Agent or Lender under the Credit
Agreement.
[Remainder of this page intentionally left blank]



IN WITNESS WHEREOF, the parties hereto have caused this Joinder to be duly
executed by their respective authorized officers as of the day and year first
above written.


DUKE ENERGY CORPORATION, as the Borrower




By:
/s/ Michael S. Hendershott
 
Name: Michael S. Hendershott
 
Title: Assistant Treasurer







PNC BANK, N.A., as Administrative Agent




By:
/s/ Alex Rolfe
 
Name: Alex Rolfe
 
Title: Vice President
 
 





TD BANK, N.A., as an Incremental Lender




By:
/s/ Shannon Batchman
 
Name: Shannon Batchman
 
Title: Sr. Vice President














Schedule I


As of the Incremental Commitment Effective Date:


Incremental Lender
Incremental Commitment
TD Bank, N.A.
$187,500,000
Total:
$187,500,000









4    